Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment filed 01/03/2022 has been entered. Currently, claims 1-7 remain pending in the application. Independent claim 1 was amended by the Applicant, without the addition of new matter, to include further narrowing limitations. Additionally, claims 1, 5, and 7 were amended to correct previous claim objections and 35 USC 112(b) rejections that were set forth in the Non-Final Office Action mailed 08/03/2021. Lastly, a remaining 35 USC 112(b) rejection and new claim objection is recited below.
Response to Arguments
2.	Applicant's arguments filed 01/03/2022 have been fully considered but they are not persuasive. The new rejection written below maintains the current prior art of record: Bejarano (U.S. Patent Pub. No. 20180193180).
3.	Applicant makes the argument that “Applicant's claim 1 is generally directed to an apparatus for rehabilitating a person's rotator cuff. The apparatus accomplishes this by limiting movement of the person's arm to internal and external rotation such that the person may perform various exercises that strengthen that movement. Bejarano fails to teach this. In fact, Bejarano teaches an apparatus that acts as a "sling" that has various adjustable connections for allowing, for instance, shoulder abduction at varying degrees [0061]-[0070]. Bejarano, Thus, Bejarano fails to teach a fixed angle, but rather an angle that is adjustable and can be locked into positions at various degrees. Further, Bejarano fails to teach that its apparatus limits movement of a person's arm such that the only movement of the person's arm involves internal or external rotation. Rather, as the Examiner cites at [0066] of Bejarano, Bejarano only teaches that internal or external movement may be locked into one of multiple positions. By limiting a person's arm to only a particular range of motion (e.g., internal/external rotation), applicants' claimed 
	In response to Applicant’s argument (Remarks, Pages 7-9), Bejarano discloses (Paragraphs 53-54) that the angle of the person’s humerus with the forearm forms a fixed angle. Although this angle is adjustable to varying degrees when unlocked, when the angle is locked, such as by a lock switch on the brace, this forms the fixed angle. Also, Bejarano discloses (Paragraphs 65-70) that the angle of the person’s humerus with the torso forms a fixed angle. Although this angle is adjustable to varying degrees when unlocked, when the angle is locked, such as by a locking abduction hinge, this forms the fixed angle. Lastly, Bejarano discloses (Paragraph 45) an internal and external rotation swing thereby limiting a person's arm to a particular range of internal and external rotation.
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  
In claim 1, line 7, rephrase “elbow of and arm” to read --elbow of an arm--.
Appropriate correction is required.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “apparatus ” in claim 5, line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The term “apparatus” is a generic placeholder for the word “means”. For examination purposes, “apparatus” in claim 5 is interpreted as spring that may provide internal resistance any rotation of the cuff and the spring may be located at the pivot post (Specification, Page 5, Paragraph 10).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the humerus” in line 9. There is insufficient antecedent basis for these limitations in the claim. Rephrase “the humerus” in line 9 to read --a humerus--.
Claims 2-7 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bejarano (U.S. Patent Pub. No. 20180193180).
Regarding claim 1, an embodiment of Figure 6 of Bejarano discloses an apparatus (Paragraphs 40, 44 and Figure 6, shoulder brace), comprising: a plate 36 (Paragraph 61 and Figure 6, torso support panel 36 may be utilized as a leverage surface to support a position in space and rest on the torso); a cuff 20,21 (Paragraph 51 and Figure 6, upper arm support 20 coupled to the hub lock down 10 and a forearm support 21 rotationally engaged with the upper arm support 20, wherein at least a portion of the forearm support 21 is disposed between the upper arm support 20 and the internal/external rotation pivot hub 1. The upper arm support 20 and forearm support 21 are construed as a cuff because they partially wrap around the arm of a user) rotabably coupled 1a,3a (Paragraph 44 and Figure 6, the internal/external rotation pivot hub 1 may be a ball 1a, and the hub base plate 3 may be a socket base 3a. In one embodiment, locking the ball to the socket base 3a relies on the friction interface between the two surfaces) to the plate 36, wherein the cuff 20,21 is operable to rotate along a person's vertical axis of rotation (Paragraph 44 and Figure 6, the internal/external rotation pivot hub 1 may be a ball 1a, and the hub base plate 3 may be a socket base 3a. A ball joint can be utilized for frictional adjustability along a vertical axis of rotation); wherein the apparatus is operable to be worn by the person (Paragraph 40, 44 and Figure 6, shoulder brace worn by person), such that the apparatus secures an elbow of an arm of the person's such that a forearm of the arm of the person forms a fixed angle between eighty-five degrees and ninety- five degrees with a humerus of the arm of the person (Paragraph 54 and Figure 6, The arm brace may be positioned for form an angle between the upper arm support 20 and the forearm support 21 such that the forearm at neutral is about 90° relative to the upper arm), a torso of the person forming a fixed angle with the humerus, the angle being less than ninety degrees (Paragraphs 65- 70, adjusting the locking abduction hinge 37, and locking the locking abduction hinge 37 at a selected angle between the abduction support panel 5 and the torso support panel 36 such that the torso forms a fixed angle of less than 90 degrees with the humerus), and wherein movement of the person’s arm is limited (Paragraph 45, internal and external rotation swing thereby limiting a person's arm to a particular range of internal and external rotation) such that rotation of the cuff 20,21 follows a rotation of the person's humerus such that movement of the person’s arm is limited to perform at least one of an internal rotation and an external rotation of the humerus (Paragraph 44 and Figure 6, the internal/external rotation pivot hub 1 may be a ball 1a, and the hub base plate 3 may be a socket base 3a. In one embodiment, locking the ball to the socket base 3a relies on the friction interface between the two surfaces).
Regarding claim 5, the embodiment of Figure 6 of Bejarano discloses the invention as described above and further discloses wherein the plate 36 is rotatably coupled 1a,3a (Paragraph 44 and Figure 6, the internal/external rotation pivot hub 1 may be a ball 1a, and the hub base plate 3 may be a socket base 3a. In one embodiment, locking the ball to the socket base 3a relies on the friction interface between the two surfaces) to the cuff at a joint 1a,3a (Paragraph 44 and Figure 6, the internal/external rotation pivot hub 1 may be a ball 1a, and the hub base plate 3 may be a socket base 3a.), and wherein the joint 1a,3a comprises an apparatus (Paragraph 44 and Figure 6, In one embodiment, locking the ball to the socket base 3a relies on the friction interface between the two surfaces. By adding a more aggressive “bite” from one surface to the adjacent, the hold will increase significantly; The ball and socket frictional interface provides an equivalent structure as defined by the 112f analysis above) that creates an internal resistance (Paragraph 44 and Figure 6, By adding a more aggressive “bite” from one surface to the adjacent, the hold will increase significantly) to the at least one internal rotation and external rotation of the humerus (Paragraph 44 and Figure 6, A ball joint can be utilized for frictional adjustability along a vertical axis of rotation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bejarano (U.S. Patent Pub. No. 20180193180).
Regarding claim 2, the embodiment of Figure 6 of Bejarano discloses the invention as described above but fails to explicitly disclose a strap for securing the person's arm into the cuff.
An embodiment of Figure 10 of Bejarano teaches an analogous apparatus (Paragraphs 72, 74, and Figures 10, shoulder brace) comprising a strap 62 (Paragraph 74 and Figure 10, upper arm support cover 60 at least partially enclosing the upper arm support 20 and an upper arm securing member 62 secured to the upper arm support cover 60) for securing the person's arm into (Paragraph 74 and Figure 10, upper arm securing member 62 secures user’s arm) the analogous cuff 20,21 (Paragraph 72 and 74, upper arm support 20 and forearm support 21 are construed as a cuff because they partially wrap around the arm of a user).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the cuff of the embodiment of figure 6 of Bejarano, so that there is a strap for securing the person’s arm, as taught by the embodiment of Figure 10 of Bejarano, in order to provide an improved apparatus with a securement of a person’s arm to the cuff by a strap for fitting a width of the arm through the cuff and strap which allows for effective therapy with minimal movement of the person’s arm (embodiment of Figure 10 of Bejarano, Paragraph 74)
Regarding claim 3, the embodiment of Figure 6 of Bejarano discloses the invention as described above but fails to explicitly disclose a belt for securing the plate against the person's torso.
An embodiment of Figure 10 of Bejarano teaches an analogous apparatus (Paragraphs 72, 74, and Figure 10, shoulder brace) comprising a belt 58,59 (Paragraph 72 and Figure 10, vest 58 at least partially enclosing the torso support panel 36 and has an adjustable belt 59) for securing the analogous plate 36 (Paragraph 72, torso support panel 36) against the person's torso (Paragraph 72 and Figure 10, adjustable belt wraps around user’s torso and secures the torso support panel 36).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plate of the embodiment of figure 6 of Bejarano, so that there is a belt for securing the plate against the person’s torso, as taught by the embodiment of Figure 10 Bejarano, in order to provide an improved apparatus with a securement of the plate to a person’s torso which allows for effective therapy with minimal movement of the plate along the torso (embodiment of figure 10 of Bejarano, Paragraph 72).
Regarding claim 4, the embodiment of Figure 6 of Bejarano discloses the invention as described above and further discloses wherein the plate 36 comprises an internal side (Figure 6, internal side of torso support panel 36 faces towards a wearer’s torso) and an external side (Figure 6, external side of torso support panel 36 is any side that does not face towards a wearer’s torso), and wherein the plate 36 is coupled to (Figure 6, upper arm support 20 and forearm support 21 coupled to external side of torso support panel 36 by  internal/external rotation pivot hub 1a,3a, panel 5, and torso hinge 38) the cuff 20,21 at the external side (Figure 6, external side of torso support panel 36 is any side that does not face towards a wearer’s torso).
However, the embodiment of Figure 6 of Bejarano fails to explicitly disclose the apparatus further comprising padding coupled to the internal side.
An embodiment of Figure 10 of Bejarano teaches the analogous apparatus (Paragraphs 72, 74, and Figure 10, shoulder brace) further comprising padding (Paragraph 72 and Figure 10, the orthosis comprises a rigid structural frame and arm brace enclosed within a garment meant to be strapped and secured around the patient's mid/lower torso. Comfortable padding enables the patient to don the brace for extended periods of time. Vest 58 at least partially enclosing the torso support panel 36) coupled to (Paragraph 72 and Figure 10, vest 58 that encloses torso support panel 36 coupled to the internal side provides comfortable padding that enables to the patient to don the brace for extended periods of time) the analogous internal side (Paragraph 72 and Figure 10, internal side of torso support panel 36 faces towards a wearer’s torso covered by vest 58). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the internal side of the plate of the embodiment of Figure 6 of Bejarano, so that there is padding coupled to the internal side, as taught by the embodiment of Figure 10 of Bejarano, in order to provide an improved apparatus with an internal padding that enhances comfortability and enables to the patient to don the brace for extended periods of time (embodiment of figure 10 of Bejarano, Paragraph 72). 
Regarding claim 6, the embodiment of Figure 6 of Bejarano discloses the invention as described above and further discloses wherein the cuff 20,21 comprises a first end 21 (Paragraph 51 and Figure 6, forearm support 21) and a second end 20 (Paragraph 51 and Figure 6, upper arm support 20), and wherein the second end 20 (Paragraph 51 and Figure 6, upper arm support 20) extends parallel along the person's vertical axis to secure the person's elbow (Paragraph 54 and Figure 6, The arm brace may be positioned for form an angle between the upper arm support 20 and the forearm support 21. In some aspects, the angles may be adjustable. The angle may be adjusted at any degree or fraction of a degree at least in between 0° to 180°. In some aspects, the range of motion may also be accommodated by adding additional angles for flexion that may be adjusted such as 30-45° above neutral. Adjusting angle such that the upper arm support 20 is parallel to vertical axis).
However, the embodiment of Figure 6 of Bejarano fails to explicitly disclose wherein the first end comprises a strap for securing at least a person's forearm and wrist to the cuff.
An embodiment of Figure 10 of Bejarano teaches an analogous apparatus (Paragraphs 72, 74, and Figure 10, shoulder brace) wherein the analogous first end 21 (Paragraph 74, forearm support 21 represents a first end) comprises a strap 63, (Paragraph 74 and Figure 10, forearm securing member 63 secured to the forearm support cover 61) for securing at least a person's forearm and wrist to (Paragraph 74 and Figure 10, forearm securing member 63 secured to the forearm support cover 61 for securing forearm and wrist) the analogous cuff 20,21 (Paragraph 72 and 74, upper arm support 20 and forearm support 21 are construed as a cuff because they partially wrap around the arm of a user),
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first end of the cuff of the embodiment of figure 6 of Bejarano, so that there is a strap for securing a person’s forearm and wrist, as taught by the embodiment of figure 10 of Bejarano, in order to provide an improved apparatus with a securement of a person’s forearm and wrist to the cuff by a strap for fitting a width of the forearm and wrist through the cuff and strap which allows for effective therapy with minimal movement of the person’s forearm and wrist (embodiment of Figure 10 of Bejarano, Paragraph 72). 
Regarding claim 7, the embodiment of Figure 6 of Bejarano discloses the invention as described above but fails to explicitly disclose wherein the cuff and the plate form an angle between sixty degrees and ninety degrees.
An embodiment Figures 1-2 of Bejarano teaches an analogous apparatus (Paragraphs 40, 44, 50-51, 61 and Figures 1-2, shoulder brace) wherein the analogous cuff 20,21 (Paragraph 51 and Figure 2, upper arm support 20 coupled to the hub lock down 10 and a forearm support 21 rotationally engaged with the upper arm support 20, wherein at least a portion of the forearm support 21 is disposed between the upper arm support 20 and the internal/external rotation pivot hub 1. The upper arm support 20 and forearm support 21 are construed as a cuff because they partially wrap around the arm of a user) and the analogous plate 36 (Paragraph 61 and Figure 1, torso support panel 36 may be utilized as a leverage surface to support a position in space and rest on the torso) form an angle between sixty degrees and ninety degrees (Paragraph 50, The internal/external rotation pivot hub 1, may be positioned at angles from 0° to 90° or more and any degree or fraction of a degree in between. However, the limits of the material may necessitate a larger angle of change so that each tooth, for example retains its integrity without breaking; See MPEP 2144.05 obviousness of overlapping ranges).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the internal/external rotation angle of the cuff relative to the plate of the embodiment of Figure 6 of Bejarano, such that the angle is between sixty and ninety degrees, as taught by the embodiment of Figures 1-2 of Bejarano, in order to provide an improved shoulder apparatus with an angular limit of internal and external rotation for aligning the rotator cuff tendons with the shoulder in a therapeutic position of external and internal rotation less than ninety degrees so that stretching tears do not occur, especially when the shoulder joint is abducted (embodiment of Figures 1-2 of Bejarano, Paragraph 50). Additionally, applicant places no criticality on the claimed range, stating simply that the angle “may” be within the claimed range (Specification, Page 2, Paragraph 2), which does yield an unexpected patentable result.
Conclusion
14.	Applicant's amendment changed the scope of the claims, but did not require a new grounds of rejection based on new references. Therefore the rejection from the Non-Final rejection mailed 08/03/2021 is modified to correspond to the amended claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786   



/ERIN DEERY/Primary Examiner, Art Unit 3754